Fourth Court of Appeals
                                        San Antonio, Texas
                                              August 26, 2015

                                            No. 04-15-00348-CR

                                        IN RE Sylvia MARTINEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

         On June 8, 2015, relator Sylvia Martinez filed a petition for writ of mandamus complaining
of the trial court’s denial of her request for issuance of a writ of habeas corpus and failure to
consider the merits of her habeas application. This court requested a response to the petition for
writ of mandamus on June 17, 2015. A response was filed on behalf of the respondent on June 29,
2015. The court has considered relator’s petition and the response and has determined that relator
is entitled to only a part of the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED IN PART. TEX. R. APP. P. 52.8(c).

        The Honorable Steven Hilbig is ORDERED to provide a ruling on Martinez’s application
for writ of habeas corpus, or allow an adequate time for her to obtain a ruling from another district
judge, before proceeding to trial in the underlying criminal proceeding. The writ will issue only if
we are notified that Judge Hilbig has not done as directed within fourteen days from the date of
this order.

        With the petition for writ of mandamus filed in this court, relator also filed a motion for
leave to file the petition for writ of mandamus. No leave is required to file a petition for writ of
mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s motion for leave to file is DENIED
AS MOOT. The temporary stay of trial previously granted by this court is LIFTED with trial to
proceed in accordance with this court’s opinion.

        It is so ORDERED on August 26, 2015.



                                                                     _____________________________
                                                                     Jason Pulliam, Justice


1
 This proceeding arises out of Cause No. 2014CR1384, styled The State of Texas v. Sylvia Martinez, pending in the
187th Judicial District Court, Bexar County, Texas, the Honorable Steve Hilbig presiding.
                                                                          04-15-00348-CR


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2015.


                                                     _____________________________
                                                     Keith E. Hottle, Clerk




                                         -2-